DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 12/4/2019. Claims 1 – 15 were canceled. Claims 16 – 30 are pending in the application.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 23 depends from claim 16. Claim 16 recites “the E-CR glass fiber comprises a boron concentration of less than 0.5 wt.%, relative to the total weight of the glass fiber.” As such, claim 24 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Analysis
5.	Summary of Claim 16:
A polyphenylene sulfide ("PPS") polymer compositions comprising: 

- a low MFR PPS polymer having a melt flow rate of no more than 170 g/10 min.; 

- E-CR glass fiber and 

- optionally, a high MFR PPS polymer having a melt flow rate of at least 700 g/10 min.; 

wherein 

- melt flow rate is measured at 316°C using a 5 kg weight according to ASTM D1238B; 

- the EC-R glass fiber is a boron-free modified E-Glass fiber according to ASTM D578/D578M- 05 (2011) and

- the E-CR glass fiber comprises a boron concentration of less than 0.5 wt.%, relative to the total weight of the glass fiber.

 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 16 – 18, 22 – 23, and 27 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Elkovitch et al. (US PG Pub 2009/0057624 A1) as evidenced by the Advantex® Boron-Free E-CR Glass Reinforcement Properties Product Data Sheet (attached herewith).
	Regarding claims 16, 17, 23, Elkovitch et al. teach a composition comprising poly(phenylene sulfide) and glass fibers (claim 1, Table 1), wherein the PPS has a melt flow rate less than or equal to 100 g/10 min [0018], wherein in preferred embodiments the melt flow rate is 75 g/10 min (Table 1) thereby reading on the “low MFR PPS polymer” as required by the instant claims 16 and 17, and wherein the glass fiber is selected from ECR glass fibers [0025].
	Elkovitch et al. do not particularly teach the ECR glass fibers in a preferred embodiment.
However, Elkovitch et al. teach ECR glass fibers with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” ECR glass fibers as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Elkovitch et al. are silent on the boron concentration of the ECR glass fiber.  
	However, Elkovitch et al. teach suitable glass fibers are commercially available from Owens Corning [0025]. Attached herewith is the Advantex® Boron-Free E-CR Glass Reinforcement Properties product data sheet wherein the E-CR from Owens Corning is Boron-Free (title). As such, the ECR glass fibers supplied by Owens Corning as disclosed in Elkovitch et al. are boron free as evidenced by the Advantex® Boron-Free E-CR Glass Reinforcement Properties product data sheet thereby reading on the EC-R glass fiber as required by the instant claim.

	Regarding claim 22, Elkovitch et al. teach the glass fibers are present in amounts of from 20 to 50 weight percent (claim 1) thereby reading on the claimed range of from 30 to 60 wt% as required by the instant claim.
	Regarding claims 27 and 28, Elkovitch et al. are silent regarding the tensile strength of the composition and further silent on the retention of tensile strength after ageing.
	However, the mechanical properties of tensile strength and ageing are functions of the composition and the test conditions. Elkovitch et al. teach the same composition comprising a PPS and an ECR glass fiber as required by the instant claim as set forth in the rejection above. Therefore, the mechanical properties of tensile strength and ageing in the composition of Elkovitch et al. is expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the 
	Regarding claim 29, Elkovitch et al. teach the PPS comprising at least 70 mole percent, specifically at least 90 mole percent of recurring para-phenylene sulfide units having the structure [0015]:

    PNG
    media_image1.png
    94
    203
    media_image1.png
    Greyscale

    Thereby reading on the claimed range of at least 50 mol%.
	Regarding claim 30, Elkovitch et al. teach the composition is used in automotive under-the-hood enclosures, as well as various other components that may come into contact with fuel [0032] and further teach plumbing fixtures [0001] thereby reading on the automotive fluid reservoir and water fixtures as required by the instant claim.

8.	Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elkovitch et al. (US PG Pub 2009/0057624 A1) as evidenced by the Advantex® Boron-Free E-CR Glass Reinforcement Properties Product Data Sheet (attached herewith) as applied to claims 16 – 18, 22 – 23, and 27 – 30 above, and further in view of Izutsu et al. (US Patent 4,748,169).
	Regarding claims 19-20, Elkovitch et al. as evidenced by Advantex® Boron-Free E-CR Glass Reinforcement Properties Product Data Sheet teach the PPS polymer composition of claim 16 as set forth above and incorporated herein by reference.
	Elkovitch et al. as evidenced by Advantex® Boron-Free E-CR Glass Reinforcement Properties Product Data Sheet do not teach the polymer composition comprising the high MFR PPS polymer and are further silent on the melt flow rate and the ratio of the low MFR PPS to the high MFR PPS in the composition.
	Izutsu et al. teach polyarylene sulfide resin compositions comprising PPS and glass fibers wherein the PPS has a melt flow rate of 1,000 (Example 7) thereby reading on the high MFR PPS as required by the instant claims 19 and 20 and further teach polyarylene sulfide resin can be used in a mixture with other polyarylene sulfides (col. 1 lines 40 - 51). Izutsu et al. offer the motivation of using a PPS having this high MFR due to its ability to adhere the PPS composition as a coating agent or encapsulation material for metals (Abstract, Example 7). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the high MFR PPS of Izutsu et al. in the composition of Elkovitch et al. thereby arriving at the claimed invention. Izutsu et al. further teach the polyarylene sulfide having differing melt flow rates are useful based on the properties required for the intended use (col. 1 lines 40 - 51). As such, the ratio of the high MFR PPS to the low MFR PPS in the mixture will affect the resulting properties intended for the final product. Therefore, the ratio of the high MFR PPS to the low MFR PPS can be optimized to reach the desired properties via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the ratio of the high MFR PPS to low MFR PPS for the intended application via a routine optimization, thereby obtaining the present invention.
 

9.	Claims 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Elkovitch et al. (US PG Pub 2009/0057624 A1) as evidenced by the Advantex® Boron-Free E-CR Glass Reinforcement Properties Product Data Sheet (attached herewith) as applied to claims 16 – 18, 22 – 23, and 27 – 30 above, and further in view of Press Release “At JEC 2014, 3B-the fibreglass company Launches DS 8800-11P a new food contact chopped strands glass fibre grade for reinforcement of high temperature” Belgium, March 2014.
Regarding claims 24-26, Elkovitch et al. as evidenced by Advantex® Boron-Free E-CR Glass Reinforcement Properties Product Data Sheet teach the PPS polymer composition of claim 16 as set forth above and incorporated herein by reference.
	Elkovitch et al. as evidenced by Advantex® Boron-Free E-CR Glass Reinforcement Properties Product Data Sheet are silent regarding the amounts of titanium dioxide, potassium, sodium and strontium in the ECR glass fiber.
	However, the Press Release attached herewith teaches the DS 8800-11P glass fibre from the Fibreglass company is used in thermoplastics such as PPS (first paragraph). The DS 8800-11P glass fiber is the same ECR glass fiber used in the instant specification (instant specification page 9, line 4). As such, the DS 8800-11P ECR glass fiber is interpreted to contain the claimed ranges for titanium dioxide, potassium, sodium and strontium as recited in the instant claims 24-26. The Press Release offers the motivation of using this particular glass fiber due to its ability to exhibit excellent mechanical properties, especially heat stability and stiffness, good heat ageing and hydrolysis/glycolysis resistance (second page). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the DS 8800-11P glass fibre as the ECR glass fiber of Elkovitch et al. as evidenced by Advantex® Boron-Free E-CR Glass Reinforcement Properties Product Data Sheet, thereby arriving at the claimed invention.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763